Citation Nr: 1502699	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-18 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for post-operative residuals of L5-S1 decompression and fusion, mechanical low back pain.
 
2.  Entitlement to rating higher than 10 percent for lumbar radiculopathy of the right lower extremity for the period prior to August 16, 2012, and higher than 20 percent since August 16, 2012.

3.  Entitlement to an initial rating higher than 10 percent for lumbar radiculopathy of the left lower extremity for the period prior to August 16, 2012, and higher than 20 percent since August 16, 2002.
 
4.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to June 1, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to December 1993. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) that granted a compensable rating of 10 percent for the lumbar spine disability, then rated as mechanical low back pain, effective August 1, 2007.  The Veteran appealed the decision in September 2008.

Following her appeal, in March 2009, the Veteran applied for a temporary total rating based on surgical or other treatment necessitating convalescence following lumbar spine surgery scheduled for February 2009.  A March 2009 rating decision granted the temporary total rating for the period February 27, 2009 through May 2009.  The 10 percent rating resumed as of May 1, 2009.  In April 2009 she requested an extension of the temporary total rating.

A May 2009 rating decision granted an increased rating from 10 to 20 percent for the orthopedic symptoms of the post-operative residuals, also effective in August 2007, which would start as of June 1, 2009.  The temporary total rating was extended through May 2009.  The May 2009 rating decision also granted service connection for lumbar radiculopathy of the right lower extremity with an initial 10 percent, effective August 1, 2007.  The Veteran continued her appeal, and underwent another lumber spine surgery in November 2009.

In a January 2010 rating decision, another temporary total rating was assigned for the period November 6, 2009 through February 2010.  As of March 1, 2010, the 20 percent rating was again assigned.  In addition, a separate initial 10 percent rating was assigned for radiculopathy of the left lower extremity, effective November 18, 2009; and, she was granted special monthly compensation on the basis of her combined disabilities.  See 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350 (2014).  A July 2010 rating decision granted a TDIU, effective June 1, 2009.

The Board remanded the case in July 2012 for additional development.  While the cased was on remand, in a January 2013 rating decision, the Appeals Management Center (AMC), Washington, DC, granted increased ratings from 10 to 20 percent each for lumbar radiculopathy of each lower extremity, effective August 16, 2012.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has not manifested with either ankylosis or range of motion (ROM) on forward flexion of 0 to 30 degrees or less at any time during the rating period on appeal.

2.  The Veteran's lumbar radiculopathy of the right lower extremity more nearly approximated moderate incomplete paralysis from November 18, 2009.

3.  Moderately severe or severe incomplete paralysis of the right lower extremity is not demonstrated at any time during the rating period on appeal.

4.  Moderately severe or severe incomplete paralysis of the left lower extremity is not demonstrated at any time during the rating period on appeal.

5.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran was unemployable as a result of service-connected disabilities from February 2, 2009.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for post-operative residuals of L5-S1 decompression and fusion, mechanical low back pain, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1 - 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the spine (General Formula), Diagnostic Codes (DCs) 5237, 5241 (2014).

2.  Prior to November 18, 2009, the criteria for rating higher than 10 percent for lumbar radiculopathy of the right lower extremity secondary to the service-connected post-operative residuals of L5-S1 decompression and fusion are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.400, 4.1 - 4.7, 4.10, 4.71a, General Formula, Note (1); 38 C.F.R. §§ 4.124, 4.124a, DC 8520 (2014).

3.  From November 18, 2009 to August 15, 2012, exclusive of periods for which a temporary total rating is assigned, the criteria for a 20 percent rating, but no higher, for lumbar radiculopathy of the right lower extremity secondary to the service-connected post-operative residuals of L5-S1 decompression and fusion are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.400, 4.1 - 4.7, 4.10, 4.71a, General Formula, Note (1); 38 C.F.R. §§ 4.124, 4.124a, DC 8520 (2014).

4.  The criteria for a rating higher than 10 percent for the period prior to August 16, 2012, and higher than 20 period for period since, for lumbar radiculopathy of the left lower extremity secondary to the service-connected post-operative residuals of L5-S1 decompression and fusion are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.400, 4.1 - 4.7, 4.10, 4.71a, General Formula, Note (1); 38 C.F.R. §§ 4.124, 4.124a, DC 8520.

5.  The criteria for an effective date of February 2, 2009, but not earlier, for the award of TDIU are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.400, 4.1 - 4.7, 4.10, 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, an August 2007 RO letter provided the Veteran full time- and content-compliant notice.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA and non-VA treatment records are in the claims file, to include the records associated with her application for Social Security disability benefits.  Further, in response to the assertions she made in her Substantive Appeal, and her representative's appellate brief, the Board remanded the case to secure additional treatment records and a current examination, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  Neither the Veteran nor her representative asserts that there are additional records to be obtained.

VA examinations were conducted in September 2007, November 2009, and August 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record as of the time of the examination, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Thus, VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met. 38 C.F.R. § 3.159(c)(4).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See generally Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

With regards to the musculoskeletal system, disability evaluations are based on the functional loss of the joint or part involved.  Specifically, the inability, due to injury or disease, of the damaged part to perform the normal working movements of the body with normal excursion, strength, speed, and endurance.  38 C.F.R. § 4.40.    The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology; or, may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  38 C.F.R. § 4.1; see also Schafrath, 1 Vet. App. at 594.  Although the primary concern is the present level of disability where the issue is an increased rating,  Francisco v. Brown, 7 Vet. App. 55 (1994), the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was received until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, the Veteran is entitled to different ratings for those periods where the disability may have manifested with greater severity.

By way of history, the Veteran sustained a non-traumatic low back strain during her active service.  A September 1994 rating decision granted service connection with an initial noncompensable rating, see 38 C.F.R. § 4.31, effective in December 1993.  Private treatment records note the Veteran underwent her first spine surgery, a discectomy with fusion in October 2001.  VA received her claim for an increased rating in April 2007, and her lumbar spine disability has been rated under DCs 5237 and 5241.  There are no treatment records in the claims file for the one-year period prior to that date.  See 38 C.F.R. § 3.400(o)(2).  Her associated right and left lower extremity disabilities are each rated under DC 8520.

DCs 5237 and 5241 are subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  It provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 0 to 30 degrees or less.  A 20 percent rating applies if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For forward flexion of the thoracolumbar spine of greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, a 10 percent rating applies.  38 C.F.R. § 4.71a, DCs 5237, 5241 (2014).

DC 8520 provides the rating criteria for paralysis of the sciatic nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis that is mild, moderate or moderately severe in degree, respectively.  38 C.F.R. § 4.124a, DC 8520.  Under these criteria, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See id., Diseases of the Peripheral Nerves.

In her April 2007 informal claim of entitlement to an increase, the Veteran asserted that her low back disability continued to bother her daily with severe pain which impacted her quality of life.  She also noted that her symptoms included bilateral foot pain and numbness.

The September 2007 VA examination report reflects the Veteran complained of increasing low back pain that radiated to her posterior trunk, decreased mobility, and decreased weight bearing since her last examination.  On a scale of 1 to 10, she assessed her pain on average as 3/10, and that it affected her ability to walk to only a few yards.  She reported pain flare-ups occurred on average seven days a month, when her pain was 10/10 and lasted all day.  She denied any incapacitating episodes.  Since her surgery, she had used Flexeril, Vicodin, and Tylenol, all with poor results.  The Veteran reported further that, at her job as a medical receptionist, her low back symptoms caused her to have to change her sitting positions, her concentration was impacted, and it slowed her work.  She used orthopedic pillows and ice packs for relief of her symptoms.
Physical examination of the lumbar spine was positive for tenderness and spasm.  Examination of ROM revealed forward flexion of 0 to 70 degrees; extension to 12 degrees; lateral flexion to 14 degrees bilaterally; and, lateral rotation to 20 degrees bilaterally, for a combined ROM (CROM) of 150 degrees.  The examiner noted that all movements were done with pain.  Straight leg raising did not elicit any neurological complaints on either side.  Motor strength was 5/5 with adequate bulk and tone, deep tendon reflexes were 2+ and symmetrical, and sensation was intact.  Lumbar X-rays were read as having shown degenerative changes at the posterior elements at L4, L5, and L5-S1, with some disc-space narrowing at L5-S1.  The examiner diagnosed lumbar spine spondylosis and degenerative disc disease (DDD) of the lumbar spine.

The objective ROM findings on clinical examination in 2007 show the Veteran's low back more nearly approximated the initially assigned 10 percent, as forward flexion was greater than 0 to 60 degrees, and CROM was greater than 120 degrees.  38 C.F.R. § 4.71a, General Formula, DCs 5237, 5241.  The examiner also noted that repetitive-use testing did not result in a change in the Veteran's ROM values.  See 38 C.F.R. §§ 4.40, 4.45.  Nonetheless, the examiner also noted the Veteran walked with an antalgic gait, which is a gait to ease pain.  See, i.e.,  Dorland's Illustrated Medical Dictionary, pp. 97, 71, 30th Edition (2003).

The Board finds that the spine and neurological disabilities were appropriately rated based on this examination report, as forward flexion of the Veteran's lumbar spine was greater than 0 to 30 degrees.  Further, although the Veteran complained of radiating pain, the neurological examination was normal.  Hence, there was no factual basis for a separate rating for neurological symptoms as of the September 2007 examination.

VA outpatient records note the Veteran's continued complaints of constant daily low back pain.  A June 2008 entry notes her report of a dull aching pain of 4/10 severity without radiation.  The pain lessened her activity level and impacted her interaction with colleagues.  She had been recently prescribed Gabapentin with only little relief.  Physical examination revealed her surgical scar as healed, and no spasm, or tenderness.  The examiner noted that, while lumbar spine ROM was mildly restricted, it was greater than 70 degrees, and the Veteran's gait was ok.  She was referred for physical therapy.

The August 2008 physical therapy intake note reflects that the Veteran complained of constant low back pain that radiated to both hips, right side greater than left.  Her pain increased on sitting or standing for more than 10 minutes, or on changing positions when lying down.  Coughing or sneezing increased the pain.  The therapist observed that the Veteran was very guarded when sitting, as she applied traction through her arms.  Positive tenderness was noted throughout the lumbar spine.  Sensation and deep tendon reflexes were intact.  The therapist noted the Veteran presented with severely impaired joint mobility and muscle performance.

The physical therapist also noted that the Veteran reported urinary incontinence at times.  A September 2008 outpatient entry notes the same by a physician, and a neurological consult was ordered.  As discussed later, however, subsequent examinations did not reveal a chronic neurological involvement that impacted the Veteran's bowel or bladder function.  The Board also notes the apparent ROM findings of the physical therapist, however no forward flexion measurements were taken (only lateral flexion was measured - see 38 C.F.R. § 4.71a, Plate V).  

Another Compensation and Pension examination was conducted in October 2008.  The Veteran reported increased pain and decreased ROM with a sensation of low back slipping and compression, with increased stiffness, and pain radiating to both lower extremities, right greater than left, since her last examination.  She assessed her pain as of 4/10 severity.  Her pain affected her ability to walk more than 100 yards before a flare-up occurred.  She denied any prescribed bed rest during the prior 12 months.  She also told the examiner that an MRI examination was positive for disc problems.  The Veteran reported that he activities of daily living of sleeping, driving, dressing, bathing, toileting, and chores were impacted by her symptoms, and she had to deal with flares of 10/10 pain daily, which often lasted all day.  Orthopedic pillows provided only small relief.

Physical examination revealed grade 2 moderate spasm with tenderness.  ROM on forward flexion was 0 to 62 degrees.  It was also limited in the other spheres.  In as much as the Veteran's lumbar spine is already rated at 20 percent, CROM does not impact the rating; but, the Board does not ignore it as it impacts the overall functional impairment.  The noted ROM on forward flexion still more nearly approximates the assigned 20 percent rating.  A higher rating was not warranted by the objective findings, as forward flexion was greater than 0 to 30 degrees.  The examiner noted that repetitive-use testing revealed an addition loss of ROM of 10 degrees.  38 C.F.R. §§ 4.40, 4.45.  Forward flexion to 52 degrees is still significantly greater than the 0 to 30 degrees that would warrant a 40 percent rating.  38 C.F.R. § 4.71a, General Formula, DC 5241.  Thus, the Veteran's orthopedic symptoms still more nearly approximated the assigned 20 percent rating.  Id.

Neurological examination revealed positive straight leg raising on the right at 20 degrees; decreased motor strength of 4/5 on the right at the gastrocnemius, and diminished bulk on the right, 31 cm versus 33 on the left.  Sensation was also diminished on the right, and the Veteran's gait was antalgic.  The examiner noted that a September 2008 MRI examination revealed DDD at L4-5 and compression of the thecal sac at L5-S1 due to bulging stenosis that interfered with the nerve roots; and, the previous partial laminectomy of L5-S1 on the right.  Such findings allow for assignment of a separate rating under DC 8520 for associated neurological symptoms of the right lower extremity.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

As noted, the examination findings revealed diminished sensation on the right, some decrease in motor strength to 4/5 versus 5/5, and two-centimeter decrease in bulk.  The October 2008 VA peripheral nerve examination report reflects that examination revealed absent right ankle jerk and decreased monofilament light touch, which the examiner noted fitted the dermatome distribution of S1.  When compared to complete paralysis of the sciatic nerve, the Board finds that the Veteran's right radiculopathy more nearly approximated 10 percent.  38 C.F.R. §§ 4.1, 4.10, 4.124a, DC 124a.  A 20 percent rating was not more nearly approximated at that time, as the examiner did not find decreased or absent knee jerks or other sensory deficit reflective of more moderate symptomatology.  The peripheral nerves examiner also noted that there was no abnormality in the left lower extremity.  Thus, a separate rating for left lower extremity lumbar radiculopathy was not indicated.

As earlier noted, the Veteran underwent surgery in February 2009, and she was granted a temporary total rating for the period February 27 through May 31, 2009.

A temporary total rating was not in effect for the period June 1 to November 5, 2009.  The October 2009 VA examination report reflects that the Veteran complained of 8/10 pain that was aggravated by prolonged standing, walking, and twisting.  The pain radiated down the left lower extremity to the knee.  She reported she took Gabapentin without relief.  She reported occasional difficulty ambulating but denied any prescribed bed rest.  The Veteran reported that she had also undergone epidural steroid injections for her pain.  Her activities of daily living were impacted by difficulty showering, shaving her legs, and washing her hair.  Her husband had to help her with all of her activities of daily living.  The Veteran denied use of any assistive devices for ambulation, and she reported one to flare-ups a month that lasted on average of one week.

Physical examination revealed no significant lumbar tenderness or muscle spasm.  Her gait was normal.  ROM on forward flexion was 0 to 75 degrees with onset of pain at 50 degrees.  Extension was to 10 degrees, and lateral flexion and rotation were to 30 degrees bilaterally-all with pain throughout the ROM.  The examiner noted a May 2009 MRI revealed the surgical hardware was still in place and diagnosed a chronic lumbar strain.

The above orthopedic findings show the Veteran's lumbar spine continued to more nearly approximate the assigned 20 percent rating for the June to November 2009 period, as the ROM on forward flexion was greater than 0 to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula.

A May 2009 VA post-operative neurological entry notes the Veteran reported she still could not feel the lateral part of her right foot, to include the 4th and 5th toes and extending around up to the lateral side of the right calf.  She reported further that she could not feel pain, as she found a thorn in her foot that she of which she was unaware.  The Veteran reported she could sense pressure, and she did not notice weakness, but she felt like the muscles in the arch of the foot were pulling her foot inward.  She also reported chronic bladder overflow problems.  The Veteran voiced fears that the screws in her back had come loose.

Physical examination revealed Cranial Nerves II-XII as intact; motor examination was symmetrical, as were deep tendon reflexes, although symmetrically abnormal.  Knee jerks were hyper at 3+, and ankle jerks were absent bilaterally.  There was decreased sensation to temperature and light touch at the right lateral foot, sole, and heel.  Distal vibratory sensation was symmetrical.

The neurological portion of the October 2009 examination revealed positive straight leg raising on the left at 45 degrees; normal motor and sensory examinations; and, deep tendon reflexes of 2+ bilaterally.  The Veteran received a separate peripheral nerves examination.

The November 2009 nerves examination report reflects the Veteran's post-operative history, to include the May 2009 entry set forth earlier.  The Veteran reported continued pain across her low back that radiated into her right leg, and she had started use of a plastic lumbar support and a wheeled walker.

Physical examination revealed no demonstrable muscle atrophy in the right lower extremity.  Sensory impairment was present in both L5 and S1 dermatomal distribution, and right ankle jerk was absent.  There also was weakness and extensor halluces longus and tibialis.  The examiner noted that a significant change since the Veteran's 2008 examination was that she had developed a right L5 radiculopathy since her surgery.

The Board finds, resolving all reasonable doubt in the Veteran's favor, that the right lower extremity more nearly approximated moderate incomplete paralysis and a 20 percent rating as of November 18, 2009.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8520.  The Board finds that moderately severe or severe incomplete paralysis was not more nearly approximated at that time, as no muscle atrophy was noted and the sensory deficit was partial.
Moreover, the competent medical evidence of record reflects that November 18, 2009 is the earliest date that left lower extremity radiculopathy was demonstrated.  The Board finds further that it manifested at the mild rate and a rating in excess of 10 percent is not warranted, as the sole finding was absent ankle jerk, and there was no sensory impairment, weakness, or muscle atrophy.  38 C.F.R. § 4.10.

The Veteran's last temporary total rating was for November 6, 2009 to the end of February 2010.  The outpatient records for the period March 2010 forward note the Veteran's complaints of constant chronic low back pain, and her use of opiates and epidural steroid injections for relief.  The records for that period do not reflect any findings of thoracolumbar spine ROM of 0 to 30 degrees or less.  Hence, a 40 percent rating was not met at any time.  38 C.F.R. § 4.71a, General Rating Formula.  Despite the Veteran's recurrent reports of pain that radiated to her lower extremities, objective findings on clinical examination did not meet or approximate higher ratings for the lumbar radiculopathy.

A March 2010 entry reflects that a nerve conduction study of both lower extremities was normal.  In April 2010, she reported lots of low back pain and pain in both lower extremities.  Examination in June 2010 revealed normal motor strength in all extremities; intact and symmetrical sensation; 2+ deep tendon reflexes; and, toes were downgoing bilaterally.  One September 2010 entry noted no neurological findings; but an entry of two days later noted the Veteran walked with a cane, and deep tendon reflexes were hard to elicit in the lower extremities.

A late-September 2010 pain management entry notes the Veteran's reports of low back pain that radiated to her lower extremities, and that her feet felt bruised.  Physical examination revealed antalgic gait; abnormal heel-toe walking; and, lumbar spine tenderness.  Abnormal flexion was also noted but no specific ROM values.  Neurological examination revealed diminished sensation at the right L5-S1 distribution.  Motor was intact, and muscle strength was 5/5 throughout bilaterally.  Deep tendon reflexes were normal 2+ at the knees and trace at both ankles.  Babinski was absent bilaterally.  The Board finds that the above findings did not meet or approximate moderately severe incomplete paralysis on the right, or moderate incomplete paralysis on the left.  38 C.F.R. §§ 4.10, 4.124a, DC 8520.
The Veteran again reported occasional urinary incontinence, but the examiner noted the Veteran's Cranial Nerves II-XII were intact, and noted no nerve pathology specifically related to the Veteran's reports.  The pain entry for December 2010 reflects similar findings.  This is also the case for the outpatient records for the period up to the August 2012 examination.

The August 2012 VA examination report reflects that the examiner conducted a review of the claims file as part of the examination.  The Veteran complained that her back was worse since her surgeries; increased numbness in her feet and legs; right leg weakness; and constant pain in both feet.  She reported further that she felt best when laying down.  Standing, walking, bending, or lifting aggravated her pain.  Her current treatment included a TENS unit and medication.

Physical examination revealed tenderness and pain to palpation at the lower lumbar region, but there was no guarding or muscle spasm.  ROM on forward flexion was to 50 degrees with objective evidence of pain at 40 degrees.  Extension was to 20 degrees with objective evidence of pain at 15 degrees; right lateral flexion was to 20 degrees with pain at 15 degrees; left lateral flexion was to 30 degrees with no objective evidence of pain; and, lateral rotation was to 20 degrees bilaterally with evidence of pain at 15 degrees bilaterally.

The above objective findings on clinical examination show the orthopedic symptoms of the Veteran's lumbar spine disability continued to more nearly approximate the assigned 20 percent rating.  38 C.F.R. § 4.71a, General Rating Formula.  A higher rating was not met, as the ROM on flexion was greater than 0 to 30 degrees.  Id.  Further, the examination report reflects that ROM on forward flexion was still 0 to 50 degrees.  The examiner apparently omitted checking either "Yes" or "No" for whether there was additional loss of ROM following repetitive-use testing.  As noted, however, the examiner did indicate the ROM values after repetitive-use testing.  Hence, the Board finds ROM was still greater than 0 to 30 degrees after repetitive-use testing.  38 C.F.R. §§ 4.40, 4.45.

Neurological examination revealed muscle strength of 4/5 for right hip flexion and knee extension, and 5/5 on the left.  Ankle plantar flexion and dorsiflexion was 4/5 bilaterally.  There was no muscle atrophy of either lower extremity.  Deep tendon reflexes were 2+ bilaterally at the knees, and absent bilaterally at the ankles.  Sensation was diminished throughout bilaterally.  Straight leg raising was negative.  The examiner assessed the Veteran's constant radicular pain as moderate, and her constant paresthesias and numbness as severe.  The involved nerve roots was the sciatic nerve distribution.  The examiner noted that the Veteran's surgical scar was not symptomatic.

The examiner noted a September 2011 MRI examination report that noted the imaging showed a moderate degree of concentric thecal sac compression, and degenerative stenosis of L3-4 bilaterally.

The examiner noted that the Veteran's functional loss and impairment due to her lumbar spine disability as less movement than normal, pain on movement, and interference with sitting, standing, standing, and weight bearing.  The Board finds that, in light of the examination findings throughout the rating period, that the assigned 20 percent rating reasonably compensates the Veteran for her functional impairment due to her orthopedic symptoms, to include her pain.  38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.71a, General Rating Formula.  The Board acknowledges the Veteran's constant pain, even after two additional surgeries; but, it is the functional impairment due to the pain that is compensated, not the mere presence of the pain.  See 38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

As concerns the neurological portion of the August 2012 examination, the Board finds that, when compared to complete paralysis of the sciatic nerve, the objective findings are essentially consistent with those of 2009, except for the left lower extremity, as it more nearly approximated moderate severity.  The Board finds no basis for a finding of moderately severe for either extremity, as neither sensation nor reflexes were totally absent.  Further, muscle strength was only slightly diminished at 4/5.  Hence, both extremities more nearly approximated the assigned 20 percent rating.  38 C.F.R. §§ 4.1, 4.10, 4.124a, DC 8520.  The pain management records in the Virtual file reflect that the Veteran's neurological symptoms continued to manifest at essentially the same rate after the August 2012 examination: diminished sensation, 4/5 strength, sometimes 5/5, and trace ankle jerks.

The August 2012 examiner noted that the Veteran did not have intervertebral disc syndrome (IVDS).  Hence, rating on the basis of incapacitating episodes is not indicated.  See 38 C.F.R. § 4.71a, General Rating Formula.  Further, the examination reports reflect that the Veteran consistently denied physician prescribed bed rest.  See id., Note (1).

Finally, the Board observes that the Veteran has a scar associated with her service-connected lumbar spine disability, but the evidence of record does not reflect that it is painful, unstable, or of a total area greater than 39 square centimeters (6 square inches).  Thus, the evidence of record does not establish, and the Veteran has not asserted, that this scar is painful, unstable (frequent loss of covering of skin over the scar), deep (associated with underlying soft tissue damage), or causes limitation of function of the affected part.  The scar also covers an area of less than 144 square inches (929 square centimeters).  Therefore, consideration of a separate compensable evaluation for the scar is not warranted.  38 C.F.R. Part 4, DCs 7801, 7802, 7803, 7804, 7805 (2014). (The Board observes that the rating criteria for scars under DCs 7800, 7801, 7802, 7803, 7804, and 7805 were revised, effective October 23, 2008.  73 Fed. Reg. 54708 -12 (Sept. 23, 2008).  However, the changes apply only to applications for benefits received by VA on or after October 23, 2008, or to claims where a Veteran requests review under the new criteria.  Here, the Veteran's increased rating claim was filed in 2007, and no such request for review under the new criteria has been made.)

The Board has also considered the propriety of referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008) (Board must discuss whether referral for extraschedular consideration is indicated where raised by the evidence of record).  Having done so, the Board finds no factual basis for a referral.  As discussed throughout the decision above, the Veteran's ratings are based on the application of the rating criteria against her reported symptoms.  The Veteran's primary symptoms are pain and stiffness, and intermittent radiating pain to the lower extremities with numbness.  The spine rating criteria specifically provide that pain, whether it radiates or not, and stiffness, etc., are taken into account.  38 C.F.R. §§ 4.40, 4.45, 4.59; 38 C.F.R. § 4.71a, General Rating Formula; see also Drafters Comments, 68 Fed. Reg. 51,454-51,455 (Aug, 27, 2003).  Moreover, her symptoms of numbness and pain in her lower extremities are contemplated in DC 8520.  In light of these factors, the rating criteria describe and anticipate the Veteran's disability.  Hence, her thoracolumbar spine and associated neurological disability picture is not exceptional, and there is no factual basis for extraschedular referral.  38 C.F.R. § 3.321(b)(1).

Earlier Effective Date for TDIU

A claim for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  Here, the Veteran's TDIU claim stems from her claim for an increased rating, received by VA on August 1, 2007.  

The effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014). 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience. 
38 C.F.R. §§ 3.340 , 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16 , if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In this case, the Veteran meets the schedular criteria for a TDIU as of the date of her August 1, 2007 claim.  The question, therefore, is when she was precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with her education and occupational experience.

Affording the Veteran the benefit of the doubt, the Board concludes that an effective date of February 2, 2009, for the grant of entitlement to TDIU is warranted (exclusive of any periods for which a temporary total rating has been assigned).
Crucially, a VA psychiatric evaluation dated February 2, 2009 reflects the Veteran's "moderate to severe degree of impairment in occupational functioning" due to her service-connected major depressive disorder.  Furthermore, she was assigned a Global Assessment of Functioning (GAF) score of 45 at that time, which is reflective of serious impairment in occupational functioning (e.g., no friends, unable to keep a job).  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Such findings support assignment of a TDIU.

The Board also finds that there is no basis for the assignment of an effective date earlier than February 2, 2009 for TDIU.  The above-cited 2007 and 2008 VA examination reports do not reflect she is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment due to her lumbar spine disability.  Additionally, there is no such evidence dated during the appeal period with regard to other service-connected disabilities.  To the extent the Veteran contends otherwise, she is not competent to opine on when her service-connected disabilities first precluded employment, as that question requires medical expertise that she is lacking.

ORDER

Entitlement to a rating higher than 20 percent for post-operative residuals of L5-S1 decompression and fusion, mechanical low back pain is denied.

Entitlement to rating of 20 percent for lumbar radiculopathy of the right lower extremity is granted, effective November 18, 2009.  Entitlement to a rating higher than 20 percent for the period since is denied.

Entitlement to an initial rating higher than 10 percent for lumbar radiculopathy of the left lower extremity for the period prior to August 16, 2012, and higher than 20 percent since August 16, 2012 is denied.

Entitlement to a TDIU for the period prior to June 1, 2009 is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


